DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAKASHIMA 2003229820 discloses when the voltage Vc becomes higher than the first threshold value (0.6 × (R1 + R2 + R3 / R3)) due to the accumulation of electric charge in the capacitor, the discharge powers the load and the capacitor C discharges the voltage. 
Vc Is lower than the second threshold value lower than that (0.6 × (R1 + R3 / R3)), the power supply is stopped and charging is performed.FIG. 7 shows a time-varying waveform diagram of the capacitor voltage Vc. As a result, the backup circuit 20 performs a kind of hysteresis operation in which the ON threshold and the OFF threshold are different.


Allowable Subject Matter
Claims 1- 9 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does 
not disclose or suggest in a case that the state of the power supply device has been switched to 
the power supply
state, if the capacitor voltage is not lower than a termination discharge voltage, the power supply
device maintains the power supply state; and if the capacitor voltage is lower than the
 termination discharge voltage, the power supply device is switched to the pure charging state
 with the voltage of the output port dropping to zero

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 11, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836